DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on May 24, 2021. In particular, claim 1 has been amended with the previously presented claim 4. The new grounds of rejection set forth below simply move the arguments from the previous claim 4 into the present claim 1; thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al (US 5,106,563) in view of Iwanami et al (US 4,704,423)
Regarding claims 1-4, 6 and 8-9, Yagi teaches a polymer composition (Abstract) for producing gel extruded article (Abstract) comprising a plasticizer such as nonane, n-decane, n-dodecane (col. 6, lines 1-10) or mineral oil or paraffinic oil (col.. 6, liens 15-20) and a high density polyethylene (Table 1) particles (Examples).  The polyethylene is combined with the plasticizer (col. 5, lines 55-65).  The polyethylene is made via a Ziegler polymerization (col. 5, lines 50-55).
Yagi teaches that the composition can contain additives (col. 10, lines 10-15), however, it fails to teach the addition of an acid scavenger.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the hydrotalcite of Iwanami in as an additive in the composition of Yagi.  One would have been motivated to do so in order to improve the effect of the residual chlorine which is produced when the olefin is made via a Ziegler type catalyst (Iwanami, Abstract).  Therefore, the hydrotalcite behaves like an acid scavenger.  
	Regarding claim 5, Yagi teaches that the composition contains 15 to 80 parts by weight of the polyethylene (col. 6, lines 15-25).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al (US 5,106,563) in view of Iwanami et al (US 4,704,423) with evidence provided by Yaritz et al (US 2003/0193110).
The discussion regarding Yagi and Iwanami in paragraph 4 above is incorporated here by reference.
Regarding claim 7, Yagi teaches that the polyethylene is an ultrahigh molecular weight polyethylene (Abstract).  As evidenced by Yaritz, ultrahigh molecular weight polyethylene is a polyethylene polymer with a molecular weight of greater than 500,000 ([0008]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,875,991 in view of Iwanami et al (US 4,794,423). 
The claims of ‘991 recite the polymer composition for producing gel extruded articles comprising a plasticizer and high density polyethylene particles.  However, it is silent to the presence of the inorganic acid scavenger.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the hydrotalcite of Iwanami in as an additive in the composition ‘991.  One would have been motivated to do so in order to improve the effect of the residual chlorine which is produced when the olefin is made via a Ziegler type catalyst (Iwanami, Abstract).  Therefore, the hydrotalcite behaves like an acid scavenger.  
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-33 of copending Application No. 17/129,266 in view of Iwanami et al (US 4,794,423). 
The claims of copending ‘266 recite the polymer composition for producing gel extruded articles comprising a plasticizer and high density polyethylene particles.  However, it is silent to the presence of the inorganic acid scavenger.
Iwanami teaches the inclusion of a hydrotalcite (which is a carbonate) (Abstract) in a polyolefin resin (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the hydrotalcite of Iwanami in as an additive in the composition ‘266.  One would have been motivated to do so in order to improve the effect of the residual chlorine which is produced when the olefin is made via a Ziegler type catalyst (Iwanami, Abstract).  Therefore, the hydrotalcite behaves like an acid scavenger.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive for the reasons set forth below.  It is noted that the 103 rejection of Yaritz in view of Larsen .
Applicant’s argument:  Yagi fails to teach the use of an acid scavenger.
Examiner’s response:  While Yagi does fail to teach the addition of the recited acid scavenger, it does indicate that usual additives can be incorporated into the composition (col. 10, lines 10-15) and this allows for the combination of the Iwanami reference which does teach the addition of the acid scavenger. 
Applicant’s argument:  Iwanami teaches the use of hydrotalcite in order to prevent the occurrence of gelation between the olefin polymer and the hydrolyzed ethylene-vinyl acetate polymer and in contrast, Yagi is not directed to combining an olefin polymer with a hydrolyzed ethylene-vinyl acetate polymer and therefore does not experience the problems of Iwanami.
Examiner’s response:  Iwanami teaches that the hydrotalcite is used to catch (or scavenge) residual chloride (col. 4, lines 10-15).  The residual chlorine results in olefin resins which are made via Ziegler type catalysts (col. 4, lines 20-25).  Yagi teaches that the ultra-high molecular weight polyethylene is made via Ziegler polymerization (col. 5, lines 50-55) and therefore, would have residual chlorine in the composition.  Therefore, the combination of Yagi with Iwanami is appropriate because the hydrotalcite of Iwanami would catch the residual chloride in the polyethylene of Yagi.
Applicant’s argument:  Neither Yagi nor Iwanami disclose or suggest a polymer composition containing a plasticizer, high density polyethylene particles and an acid scavenger wherein the acid scavenger is present in an amount of less than 250 ppm.
Examiner’s response:  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764